Citation Nr: 1647864	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  04-40 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 9, 2008, and in excess of 70 percent thereafter, for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico and from a January 2009 rating decision of the VA Appeals Management Center (AMC) in Washington, DC.

The case was most recently remanded in March 2010 to provide the Veteran with additional notice regarding submitting evidence in support of his claims and to issue a Statement of the Case (SOC) regarding his initial rating claim.  Regarding the issue being decided herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 9, 2008, audiometric testing reveals no worse than Level I hearing acuity in the Veteran's right ear and Level VIII hearing acuity in his left ear.  

2.  Since January 9, 2008, audiometric testing reveals no worse than Level X hearing acuity in the Veteran's right ear and Level IX hearing acuity in his left ear.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to January 9, 2008, and in excess of 70 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a February 2004 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  While that notice did not address VA's practices in assigning disability evaluations and effective dates, a March 2006 letter was provided to the Veteran with that information.  Such was followed by reajudications of the Veteran's claim, most recently in a July 2016 SSOC. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and post-service medical records were obtained.  Pertinent VA examinations were obtained in November 2008 and June 2016.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In this case, the Veteran's disability was evaluated as 10 percent disabling prior to January 9, 2008, and as 70 percent disabling thereafter.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A December 2005 VA audiology note shows that the Veteran's average puretone threshold loss was 51 decibels in the right ear and 79 decibels in the left ear.  Speech discrimination scores were 92 percent in the right ear and 52 percent in the left ear.  The record does not indicate that the speech recognition scores were obtained using the Maryland CNC word lists.  No exceptional pattern of hearing loss in the right ear was shown, but was shown in the left ear as the Veteran had puretone thresholds higher than 55 decibels at each of the four specified frequencies.  If the Board were to assume that the speech discrimination scores were obtained using the Maryland CNC word lists, then pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level VIII; Table VIa based on puretone threshold average alone received a numeric designation of Level VII.  As Level VIII is the higher of the two for the left ear, such will be used in rating the Veteran's hearing loss.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 10 rating under DC 6100.  Therefore, a rating in excess of 70 percent is not warranted based on these results.  

A private audiological evaluation dated January 9, 2008, shows that the Veteran's average puretone threshold loss was 63 decibels in the right ear and 79 decibels in the left ear.  Speech discrimination scores were 88 percent in the right ear and could not be tested in the left ear.  This record also does not indicate that the speech recognition score was obtained using the Maryland CNC word lists.  No exceptional pattern of hearing loss in the right ear was shown, but was shown in the left ear as the Veteran had puretone thresholds higher than 55 decibels at each of the four specified frequencies.  If the Board were to assume that the speech discrimination score for the right ear was obtained using the Maryland CNC word lists, then pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  The Veteran's left ear, pursuant to Table VIa based on puretone threshold average alone, received a numeric designation of Level VII.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 20 rating under DC 6100.  Therefore, a rating in excess of 70 percent is not warranted based on these results.  

The average puretone hearing loss on a VA examination in November 2008 was 56 decibels in the right ear and 81 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 90 percent in the right ear and 50 percent in the left.  An exceptional pattern of hearing loss in the left ear was shown as the Veteran had puretone thresholds higher than 55 decibels at each of the four specified frequencies.  The Veteran reported difficulty following either one-to-one or group conversation and enjoying television.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level IX; Table VIa based on puretone threshold average alone received a numeric designation of Level VII.  As Level IX is the higher of the two for the left ear, such will be used in rating the Veteran's hearing loss.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 10 rating under DC 6100.  Therefore, a rating in excess of 70 percent is not warranted based on these results.  

In the January 2009 rating decision on appeal, the AMC assigned a 10 percent rating based on the results of the November 2008 VA examination.  

A private audiological evaluation dated in May 2009 shows that the Veteran's average puretone threshold loss was 86 decibels in the right ear and 98 decibels in the left ear.  This record does not indicate that the speech recognition scores were obtained using the Maryland CNC word lists.  Additionally, the record shows that speech discrimination ability was poor bilaterally.  An exceptional pattern of hearing loss in both ears was shown, as the Veteran had puretone thresholds higher than 55 decibels at each of the four specified frequencies.  As speech discrimination ability was noted to be poor, and as the Veteran had an exceptional pattern of hearing loss bilaterally, then pursuant to 38 C.F.R. 4.85, Table VIa with regards to the Veteran's right ear, his puretone threshold average received a numeric designation of Level VIII.  Turning to the Veteran's left ear, the foregoing puretone threshold average received a numeric designation of Level X.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 60 rating under DC 6100.  Therefore, a rating in excess of 70 percent is not warranted based on these results.  

The average puretone hearing loss on a VA examination in June 2016 was 100 decibels in the right ear and 94 decibels in the left ear.  The examiner reported that the use of word recognition scores was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  The Veteran reported that he could not hear and that his family wrote to him.  He reported that he could only hear the noise in his head.  Pursuant to 38 C.F.R. 4.85, Table VIa with regards to the Veteran's right ear, his puretone threshold average received a numeric designation of Level X.  Turning to the Veteran's left ear, the foregoing puretone threshold average received a numeric designation of Level IX.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 70 percent rating under DC 6100.  Therefore, a rating in excess of 70 percent is not warranted based on these results.  

In a July 2016 rating decision, the RO raised the Veteran's disability rating to 70 percent based on the June 2016 VA examination findings.  The 70 percent rating was made effective from the January 9, 2008 private audiological evaluation.

Here, for the initial rating period from the award of service connection up until January 9, 2008, the Veteran has been assigned a 10 percent rating.  For the reasons discussed above, there are no evaluations prior to January 9, 2008, showing that a rating in excess of 10 percent was warranted.  From January 9, 2008, neither VA examination nor any treatment records shows that a rating in excess of 70 percent is warranted.  The evidence does not show that he is entitled to an initial rating in excess of 10 percent prior to January 9, 2008, or in excess of 70 percent thereafter based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at both of the examinations.  Those examination reports clearly reflect the Veteran's report of his bilateral hearing loss and resulting impairment.  As those examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of an initial compensable rating prior to January 9, 2008, and in excess of 70 percent thereafter.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants an initial rating in excess of 10 percent prior to January 9, 2008, and in excess of 70 percent thereafter.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

The Board also finds that referral for an extraschedular rating is not warranted.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's bilateral hearing loss symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extraschedular consideration is not warranted in this instance.  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 9, 2008, and in excess of 70 percent thereafter, for bilateral hearing loss is denied.


REMAND

The issue of service connection for a low back disorder was previously remanded, in part, to obtain a VA medical opinion.  A November 2008 examiner was unable to provide an opinion without resorting to speculation; a November 2009 examiner opined that the Veteran's lumbar conditions were less likely than not related to service due to lack of evidence of showing a back injury affecting the Veteran during service or year thereafter.  The examiner also opined that it was their impression that the clinical conditions were age related.

The Board concludes that this opinion is not adequate and a new opinion is necessary.  The Veteran reported an injury during service when he fell at night during combat while retreating from the enemy.  See, e.g., June 2009 correspondence.  As noted by the Board in an August 2009 remand, because the Veteran had combat service, consistent with 38 U.S.C.A. § 1154(b), VA must resolve favorably every reasonable doubt with respect to the occurrence of such incident if the report thereof is consistent with the circumstances, conditions, or hardships of service, even if the incident is not documented in official military records.  Consequently, as the Veteran reported that his injury occurred during combat service, the examiner should have accepted the Veteran's reports of such injury; a negative nexus opinion premised on the absence of a documented injury therefore lacks probative value.  Furthermore, no rationale for their opinion that the Veteran's conditions were age-related was provided.  As such, the Board concludes that a new medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Juan, Orlando, and Tampa VA Medical Centers and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain a medical opinion from a VA medical professional with appropriate expertise to determine the etiology of the Veteran's diagnosed low back disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any currently diagnosed low back disorder had its onset in service or is related to the Veteran's military service.

In providing this opinion, the examiner should accept the Veteran's reports of an in-service injury received during combat.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the opinion report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


